DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 12/20/2019. Claims 13-21 are pending and herein considered. Claims 1-12 are cancelled.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 12/20/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/20/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 19-21 are objected to because of the following informalities:  
Claim 19 is a method claim and should be amended to read as below for a clearer claim as well as correcting other noted issues. 


[[a step of]] performing the relay process using correspondence information indicating a correspondence relation between an IP address and a MAC address of one or more functional units; 
[[a step of]] generating the correspondence information; and 
[[a step of]] performing an authentication process for the functional unit, 
wherein, 
in the [[step of]] generating the correspondence information, an IP address and a MAC address are newly registered in the correspondence information, 
in the [[step of]] performing the authentication process, the authentication process is performed for the functional unit in which an IP address and a MAC address are newly registered in the correspondence information, and 
the communication control method further comprises a [[step of]] deleting the correspondence relation of the functional unit from the correspondence information when the authentication process for the newly registered functional unit is not successfully performed.
	Similarly, claims 20 and 21 are method claims and should be amended as similar claim 19.
	Appropriate correction is required.


CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “communication unit”, “managing unit”, “authenticating unit” and “functional unit” in claims 13-18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Binder et al. (U.S 2013/0201316) in view of Oizumi (U.S 2014/0016003) further in view of Cho (U.S 2013/0111589).
For claim 13: 
Binder discloses an in-vehicle communication device that performs a relay process of relaying data between functional units in an in-vehicle network (see Binder, at least paragraph [0614]; an in-vehicle communication device that performs a relay process such as internet), comprising: 
(see Binder, at least at paragraph [0614]; [0551] ; 
an address managing unit that generates the correspondence information (see Binder, at least at paragraph [0127]; ; and 
Binder does not explicitly disclose an authenticating unit that performs an authentication process for the functional unit, wherein the authenticating unit performs the authentication process for the functional unit in which an IP address and a MAC address are newly registered in the correspondence information by the address managing unit, and 
Oizumi, from the same or similar fields of endeavor, disclose the relay communication module 18 is able to identify the InterServer, and after performing user authentication (step S2), the relay communication module is able to establish a tunneling session and perform communication using the MAC address and IP address for the application that are received from the InterServer (see Oizumi, at least paragraph [0052]-[0053]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Oizumi. The motivation for doing this is to provide a system networks can makes it possible to control the data that is stored in the user area from the Internet side by way of the server program are installed in the system area.
Binder-Oizumi, from the same or similar fields of endeavor, does not explicitly disclose the address managing unit deletes the correspondence relation of the 
Cho, from the same or similar fields of endeavor, discloses delete corresponding ARP pending entry from ARP transaction table (see Cho, figure 4, items 410, 420 and at least paragraph [0025]-[0035]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Cho. The motivation for doing this is to provide a system networks in order to update an ARP cache or to check duplication of an IP address.
Examiner Note
In the case that applicant wishes to amend claim language applicant is encouraged to contact the examiner in order to ensure that any proposed amendments would overcome the current rejection prior to formally filing a response. Additionally, in the case that applicant has any questions or concerns about the current action, applicant is invited to telephone the examiner. The examiner can normally be reached at (571) 270-5829, M-F. 
Allowable Subject Matter
	Claims 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
	The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Bartlett (U.S 2013/0074164), discloses if the MAC address of the client computer is not the same as the MAC address associated with the account, 
Buttolo et al. (U.S 2017/0118321), discloses identifying, by a credential sharing in-vehicle component, a user request to invoke an augmented user interface for a personal device located in a seating zone of a vehicle and address information and authentication information of in-vehicle components in the seating zone providing the augmented user interface to the component interface application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/27/2021